Citation Nr: 1122922	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  08-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in May 2010; a transcript of which is of record. 


FINDINGS OF FACT

1.  The Veteran's PTSD is characterized by reduced reliability and productivity due to such symptoms as: panic attacks more than once a week; disturbed sleep, including nightmares and flashbacks; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

2.  The evidence does not show occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.




CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess of 50 percent for PTSD are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in July 2003 and March 2006 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in September 2003 and November 2008.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merits of the claim

The Veteran contends that the symptoms of his PTSD warrant a rating in excess of 50 percent.  The preponderance of the evidence is against the Veteran's claim for a higher rating as his symptoms approximate the criteria for a rating of 50 percent and no higher, in accordance with the Schedule.  Accordingly, his claim for an increased rating is denied.

Disability evaluations are determined by the application of the Schedule. 38 C.F.R. Part 4 (2010). The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010). Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2010).

The criteria for rating psychiatric disability are contained in the General Rating Formula. 38 C.F.R. § 4.130. Under the General Rating Formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

Symptoms listed in VA's General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DMS-IV). That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- IV). A GAF score of 41- 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job). A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  See Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association (DSM-IV).

The Veteran was diagnosed with PTSD at a VA examination in September 2003.  At that examination, the Veteran reported the following symptoms: anxiety, irritability, apathy towards home and work, nightmares, flashbacks, guilt, interference with sleep, anger, resentment, hypervigilance, and a heightened startle response.  Upon mental examination, the examiner found that the Veteran neat and clean in his appearance with a good ability to communicate and good use of language.  There was no evidence of a thought disorder, hypervigilance, or an angry response.  The examiner assigned a GAF score of 52 and opined that the Veteran's PTSD causes moderate difficulty in both his marital relationship and social interactions, and diminishes his on-the-job capabilities.  

At an August 2006 physical, the physician noted depression, anxiety, PTSD, and panic attacks, with no suicidal ideation.  

The Veteran wife submitted a statement in June 2008.  She stated that she has been married to the Veteran since 1969.  The Veteran has experienced problems since his return from Vietnam.  Specifically, the Veteran's spouse noted that he had periods of severe depression, nightmares, withdrawal, severe anxiety, and guilt.  The Veteran's PTSD symptoms have significantly affected their marriage and the spouse classifies their relationship at a level zero for closeness, communication, and sexual activity.  She further stated that they have no friends and that the Veteran hides himself in his work, but she is unsure that he will be able to continue functioning at work for much longer.    

In an August 2008 Vet Center report, a licensed clinical social worker (LCSW) described the Veteran's symptoms as chronic, moderate to severe.  Specifically, the LCSW stated that the Veteran experiences flashbacks, intrusive thoughts, interference with concentration, and high anxiety.  These symptoms have interfered with his occupation, in that he has had meetings about his performance.  The Veteran also continues to have restless sleep and nightmares, which affect his occupation.  Finally, the LCSW observed that the Veteran has become more distant from others and his marital life is seriously lacking in intimacy or emotional content.  The LCSW concluded that the Veteran's diminished work ability is seriously interfering with both his work and social life causing him severe industrial and social impairment.  

The Veteran underwent a VA examination in November 2008.  The Veteran reported flashbacks, difficulty with social involvement, irritability, sleep disturbance with nightmares, generalized anxiety, and guilt.  The Veteran admitted to suicidal thoughts, but denied any specific plan or intent.  He also admitted to some obsessive-compulsive handwashing, but denied other psychotic symptoms.  The Veteran reported that he is the CEO of an alcohol substance treatment program.  He stated that he used to work 16 hour days, but now often works 3 to 6 hour days.  He also reported difficulty at work due to increased pressure to perform public speaking.  

With regard to daily functioning, the Veteran reports that he has a very disturbed sleep, and while he is able to perform activities of daily living, he frequently has low energy and decreased motivation.  He no longer enjoys recreational activities and occasionally speaks with one friend, his children, and his grandchildren.  A mental status examination revealed that the Veteran was friendly and articulate but slightly depressed and his thought process was logical and goal-oriented.  The Veteran showed some deficit in attention, focus, and short-term memory, but otherwise his skills were intact.  

The examiner assigned a GAF score of 52 and concluded that the Veteran's PTSD symptoms cause reduced reliability and productivity.  While the Veteran reported difficulty sustaining full time work activity, he can continue to function in his occupation.    

An April 2009 treatment record reveals that the Veteran sought an increase in his medication due to increasing symptoms.  The examiner assigned a GAF score of 53.  In June 2009, the Veteran was more depressed and leaving work earlier.  The treatment notes indicate a general elevation in his PTSD symptoms, including social isolation, lack of motivation, and intrusive thoughts and nightmares.  In August 2009, the Veteran was noted to be more isolated with a general elevation in PTSD symptoms.  A GAF score of 45 was assigned.  

Another Vet Center report from April 2010 shows that the Veteran has shown increasing PTSD symptoms for the prior two years.  Specifically, the Veteran has seen an increase in interference with his sleep, nightmares, flashbacks, periods of depression, daily anxiety, nocturnal panic attacks, guilt, irritability, anger, and isolation.  The Veteran denied suicidal or homicidal ideations.  Upon mental status examination, the Veteran was anxious, agitated, and restless.  Progress notes from October 2010 through March 2011 revealed a continuity of the above-described symptoms.  

VA treatment records from January 2009 through March 2011 showed a persistence of his symptoms and GAF scores of 47-49. 

The Veteran appeared at a Board hearing in March 2011. The Veteran testified that he sleeps two to three hours at a time and has nightmares several times per week.  He rarely socializes, as he is nervous in crowds.  He also experiences panic attacks and anxiety, particularly as he has to speak publicly for work.  He has low energy and motivation levels.  Regarding his employment, he stated that his concentration is diminished and it is likely that he has only maintained his position as CEO due to his many years of employment and hard work in the past.  He currently works two to four hours a day three to four days per week.  He was recently approached by his supervisor to discuss the weaknesses in his performance and his lack of motivation.  He also regularly forgets to complete tasks and has difficulty concentrating.  

The Veteran testified that he does not maintain his hygiene on days that he does not go into the office.  His relationship with his wife has a lot of turmoil due to his PTSD symptoms.  The Veteran also stated that he has not made any new friends in the prior three years and that his relationships with his sons are strained.  

After a review of the evidence of record, the Veteran's PTSD symptoms do not approximate the criteria supporting a rating in excess of 50 percent.  The Veteran has shown occupational and social impairment with reduced reliability and productivity.  Specifically, he has shown panic attacks, impairment of mood and motivation, and difficulty in establishing and maintaining work and social relationships.  

The Veteran's symptoms do not approximate the criteria for a rating in excess of 50 percent at any point for the reasons explained below. Id.; Mauerhan, supra.  The criteria contemplated by the 70 percent rating includes occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. To date, the record does not show the Veteran having these symptoms.

The Veteran's GAF scores have ranged from 45 to 53 for moderate to serious impairment.  A review of VA treatment records and VA examination reports does not reveal that the Veteran experiences suicidal ideations, obsessional rituals, or illogical speech.  Although he noted in his testimony that he forgets to complete tasks at work or home, impairment of memory and forgetting to complete tasks is a symptom described by the 50 percent rating.  Moreover, while in several instances the Veteran reported social isolation, the VA examination reports showed the Veteran living with his wife and spending time with his sons and grandchildren.

Additionally, while the Veteran testified that he does not maintain his hygiene on the days when he does not work, he has been noted to be able to maintain minimum hygiene when necessary.  There is also no indication in the record that he has impaired impulse control, near-continuous panic or depression, or suicidal ideation.  The records also show that the Veteran had good insight and judgment. Finally, the Veteran has been able to maintain his position, albeit on a limited schedule, as a CEO of an organization.  The Veteran has experienced reduced reliability and productivity in his position, along with severe sleep disturbance, and social and occupational impairment; nevertheless, these symptoms are contemplated by the 50 percent rating. 

The Board has considered entitlement to a staged rating based on the variances in the Veteran's symptomatology. Hart, supra.  However, as stated above, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity and a 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas. The Veteran's symptoms did not manifest as occupational and social impairment with deficiencies in most areas during the period on appeal. Accordingly, a rating in excess of 50 percent for PTSD is denied.

Extraschedular evaluation

The Board finds no reason for referral to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1). That is, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalization or interference with employment, to suggest that the Veteran's PTSD is not adequately compensated by the regular rating schedule.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338- 339 (1996).


ORDER

Entitlement to an initial rating in excess of 50 percent for the Veteran's PTSD is denied.  



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


